     Case 5:20-cv-01806-JGB-KK Document 9 Filed 09/03/20 Page 1 of 5 Page ID #:46




1    DOUGLAS M. MILLER Cal. Bar No. 240398                              JS-6
     Email: millerdou@sec.gov
2    DAVID M. ROSEN Cal. Bar No. 150880
     Email: rosend@sec.gov
3
     Attorneys for Plaintiff
4    Securities and Exchange Commission
     Michele Wein Layne, Regional Director
5    Alka N. Patel, Associate Regional Director
     Amy J. Longo, Regional Trial Counsel
6    444 South Flower Street, Suite 900
     Los Angeles, California 90071
7    Telephone: (323) 965-3998
     Facsimile: (213) 443-1904
8
                            UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11
12     SECURITIES AND EXCHANGE                     Case No. 5:20-cv-01806-JGB-KKx
       COMMISSION,
13                                                 FINAL JUDGMENT AS TO
                    Plaintiff,                     DEFENDANT SEXTON ADVISORY
14                                                 GROUP, INC.
             vs.
15
       SEXTON ADVISORY GROUP, INC.,
16     and STEVEN M. SEXTON,
17                  Defendants.
18
19                       FINAL JUDGMENT AS TO DEFENDANT
20                           SEXTON ADVISORY GROUP, INC.
21         The Securities and Exchange Commission having filed a Complaint and
22   Defendant Sexton Advisory Group, Inc. having entered a general appearance;
23   consented to the Court’s jurisdiction over Defendant and the subject matter of this
24   action; consented to entry of this Final Judgment without admitting or denying the
25   allegations of the Complaint (except as to jurisdiction and except as otherwise
26   provided herein in paragraph 6); waived findings of fact and conclusions of law; and
27   waived any right to appeal from this Final Judgment.
28   ///
     Case 5:20-cv-01806-JGB-KK Document 9 Filed 09/03/20 Page 2 of 5 Page ID #:47




1                                                 I.
2          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
3    Defendant is permanently restrained and enjoined from violating Section 5 of the
4    Securities Act [15 U.S.C. § 77e] by, directly or indirectly, in the absence of any
5    applicable exemption:
6          (a)    Unless a registration statement is in effect as to a security, making use of
7                 any means or instruments of transportation or communication in
8                 interstate commerce or of the mails to sell such security through the use
9                 or medium of any prospectus or otherwise;
10         (b)    Unless a registration statement is in effect as to a security, carrying or
11                causing to be carried through the mails or in interstate commerce, by any
12                means or instruments of transportation, any such security for the purpose
13                of sale or for delivery after sale; or
14         (c)    Making use of any means or instruments of transportation or
15                communication in interstate commerce or of the mails to offer to sell or
16                offer to buy through the use or medium of any prospectus or otherwise
17                any security, unless a registration statement has been filed with the
18                Commission as to such security, or while the registration statement is the
19                subject of a refusal order or stop order or (prior to the effective date of
20                the registration statement) any public proceeding or examination under
21                Section 8 of the Securities Act [15 U.S.C. § 77h].
22         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
23   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
24   binds the following who receive actual notice of this Final Judgment by personal
25   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
26   attorneys; and (b) other persons in active concert or participation with Defendant or
27   with anyone described in (a).
28   ///

                                                       2
     Case 5:20-cv-01806-JGB-KK Document 9 Filed 09/03/20 Page 3 of 5 Page ID #:48




1                                              II.
2          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
3    Defendant is permanently restrained and enjoined from violating Section 15(a) of the
4    Exchange Act [15 U.S.C. § 78o(a)] by, directly or indirectly, in the absence of any
5    applicable exemption, making use of the mails or any means or instrumentality of
6    interstate commerce to effect any transactions in, or to induce or attempt to induce the
7    purchase or sale of, any security (other than an exempted security or commercial
8    paper, bankers’ acceptances, or commercial bills) unless registered in accordance
9    with Section 15(b) of the Exchange Act [15 U.S.C. § 78o(b)].
10         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
11   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
12   binds the following who receive actual notice of this Final Judgment by personal
13   service or otherwise: (a) Defendants’ officers, agents, servants, employees, and
14   attorneys; and (b) other persons in active concert or participation with Defendants or
15   with anyone described in (a).
16                                             III.
17         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
18   Defendant is jointly and severally liable with defendant Steven M. Sexton for
19   disgorgement of $244,653.70, representing profits gained as a result of the conduct
20   alleged in the Complaint, together with prejudgment interest thereon in the amount of
21   $27,137.70, for a total of $271,791.40, which shall be partially offset by
22   $251,826.74, the amount that Defendant previously paid to the Trustees of the
23   Woodbridge Liquidation Trust, the successor in interest to the Woodbridge Group of
24   Companies, LLC, related to a case pending in the United States Bankruptcy Court of
25   the District of Delaware entitled In re Woodbridge Group of Companies, LLC, el al.,
26   No. 17-12560-KJC.
27         Defendant may transmit payment electronically to the Commission, which will
28   provide detailed ACH transfer/Fedwire instructions upon request. Payment may also

                                                      3
     Case 5:20-cv-01806-JGB-KK Document 9 Filed 09/03/20 Page 4 of 5 Page ID #:49




1    be made directly from a bank account via Pay.gov through the SEC website at
2    http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
3    check, bank cashier’s check, or United States postal money order payable to the
4    Securities and Exchange Commission, which shall be delivered or mailed to
5
           Enterprise Services Center
6          Accounts Receivable Branch
           6500 South MacArthur Boulevard
7          Oklahoma City, OK 73169
8    and shall be accompanied by a letter identifying the case title, civil action number,
9    and name of this Court; Sexton Advisory Group, Inc. as a defendant in this action;
10   and specifying that payment is made pursuant to this Final Judgment.
11         Defendant shall simultaneously transmit photocopies of evidence of payment
12   and case identifying information to the Commission’s counsel in this action. By
13   making this payment, Defendant relinquishes all legal and equitable right, title, and
14   interest in such funds and no part of the funds shall be returned to Defendant.
15         The Commission may enforce the Court’s judgment for disgorgement and
16   prejudgment interest by moving for civil contempt (and/or through other collection
17   procedures authorized by law) at any time after 30 days following entry of this Final
18   Judgment. Defendant shall pay post judgment interest on any delinquent amounts
19   pursuant to 28 U.S.C. § 1961. The Commission shall hold the funds, together with
20   any interest and income earned thereon (collectively, the “Fund”), pending further
21   order of the Court.
22         A Fair Fund is established pursuant to Section 308(a) of the Sarbanes-Oxley
23   Act of 2002, as amended by the Dodd-Frank Act of 2010 [15 U.S.C. §7246(a)], from
24   the funds deposited with the Commission pursuant to Defendant’s final judgment in
25   this matter, plus interest earned on those funds (the “Fund”).
26         The funds deposited with the Commission in this matter will be transferred to
27   the Liquidation Trust created by the Chapter 11 Bankruptcy Plan in the In Re
28   Woodbridge Group of Companies, LLC, et al., Case No. 17-12560-KJC (D. DE)

                                                   4
     Case 5:20-cv-01806-JGB-KK Document 9 Filed 09/03/20 Page 5 of 5 Page ID #:50




1    (Jointly Administered) (“Bankruptcy Case”) bankruptcy proceeding to be distributed
2    in accordance with the Liquidation Plan approved by the Court in the Bankruptcy
3    Case (DE 2903) (“Liquidation Plan”).
4           The Court shall retain jurisdiction over the administration of any distribution of
5    the Fund pursuant to the Fair Fund provisions. If the Commission staff determines
6    that the Fund will not be distributed or transferred to the Bankruptcy Case, the
7    Commission shall send the funds paid pursuant to this Final Judgment to the United
8    States Treasury.
9                                               IV.
10          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
11   Consent is incorporated herein with the same force and effect as if fully set forth
12   herein, and that Defendant shall comply with all of the undertakings and agreements
13   set forth therein.
14                                               V.
15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
16   shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
17   Final Judgment.
18
19   Dated: September 3, 2020                ____________________________________
                                             HON. JESUS G. BERNAL
20
                                             UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28

                                                      5
